Cause No. 09-04380-CRF-361-A

          In The Court of Criminal Appeals

                     Austin, Texas

           In Re: Richard Lopez #16739-19
                      Relator




    Petition From The 361St Judicial District


                           of

                Brazos County, Texas




     Honorable Jude Langley, District Judge


     Appellants Original Mandamus Proceeding




        ECE\VEO IN                     Richard Lopez#l673749
COURT ;F CRIMINAL APPEALS              Mark W. Stiles Unit
                                       3060 Route 3514
                                       Beaumont, Texas 77705-7635




      Abe\ Acosta, Clerk
                                              TABLE OF-CONTENTS
                                                                  Pg. #
INDENTITY OF PARTIES                                               2

INDEX OF AUTHORITIES                                               i

STATEi•iENT OF THE CASE                                            5

STATEMENT OF FACTS                                                 5

STATEMENT OF JURISDICTION                                          5

ISSUES TO BE PRESENTED                                             5

ARGUMENT1WRIT OF MANDAMUS                                         6-8

PRAYER                                                             8

VERIFICATION                                                       9

CERTIFICATE OF SERVICE                                             9

:r1 ht.:lJ::.. Ni   f-~:.2.
                     "'
                            i,.,. £1-\l' i.
                                                             INDEX OF AUTHORITIES
CASE'S                                                                                       Pg. #

Board of Pardon & Parole V. Court Appeals,910 S.W.2d 481,483(Tx.Cr.App.l995)                    8

McCREE     v.       Hamton,824                     s.w. 2e   578 (Tex.Crim.App.l992)         7,8



                                                                   STATUTES

Texas c.c.P. Art .11.07                                                                   3,5,6

Texas c.c.P. Art.ll-07 (b)                                                                     6

Texas c.c.P. Art.ll-07 (c)                                                               3,7,8,9

Texas c.c.F. Art .11.07 (d)                                                                6,7 ,8

Texas R.A.P. Rule 73(5)                                                                5,6;'7,8,9

'Texas R.A.P. 52                                                                                5

Texas Govt.Code §22.221                                                                            5




         "'••   -.,_.f.2!   I   :!   7   ~.   •;




                                                                   STATUTES

T~R.A.P.        72.1 ;72.2                                                                   1,2

T.R.A.P. 73(5)                                                                                     1

V.A.C.C.P. Art.ll.07 §3(c)(d)                                                                      2

V.A.C.C.P. 404 §1                                                                            1,2

                                                                 CONSTITUTION

Texas Const.Art.5 §5                                                                               1




                                                                       .a.
The Court of Criminal Appeals (Clerk)
P.O.Box 12308 Capital Station
Austin, Texas 78711


Re; Writ of Mandamus§



Dear Mr.Acosta;   (greeting)

     Please find enclosed the original and (2) copies of the
following documents to be filed for review:

    (t) AnnlicRtion for Writ of Mandamus with Brief in Support.
     !),_ j M o 7-:I"D ,.; 1-t::r ;_e. "'4e.. .
In addition, please allow me to be excused from providing any
additional copies pursuant to T.R.A.P. Rule 2, whereas, I am
incarcerated and indigent and have no means of making additional
copies.




Submitted LH,s     Day of 2016            Sincerely,
                                          Thankful
                                          Richard Lopez (Proese)
                                          Beaumont, Texas 77705




                                 4.
Identity of Parties and Counsel


          Respondent


    Honorable Judge Lang ley
    361 St District Judge
     Brazos County, Texas



            Relator

    Richard Lopez (Pro-Se)
         3060 FM 3514
  Beaumont, Texas 77705-7635



   Reil Parties of Interest
   Honorable Judge Langley
        District Judge



 In Re Richard Lopez#l673749




                5.
                   Cause No. 09-04380-CRF-361-A


Richard Lopez, Relator             §
T.D.C.J. ID# 1673749               §


v.                                 §      IN THE COURT OF CRIMINAL
                                   §      APPEALS, AUSTIN, TEXAS.
Judge Langley                      §
36lst District Judge
Brazos, County, Texas              §
                                   §
                                   §
In her/his official Capacity       §
               Respondant
A. PLANTIFF' S ORIGINAL APPLICATION FOR WRIT OF    MANDAMUS

TO THE HONORABLE JUDGE OF SKID COURT:
     Comes now, Richard Lopez, Relator, pro-se in the above styles

and numbered cause of action and files this original application

for writ of mandamus, pursuant to article 11.07 sec.     (c) of the

Texas Code of Criminal Procedure, and would show the court the

following:

B. RELATOR

1.01 Richard Lopez, TDCJ#1673749 is an offender incarcerated in the

Texas Department of Criminal Justice and is appearing pro-se; who

can be located at the Mark   w~   Stiles Unit, Jefferson County, Texas

77705-7635.

1.02 Relator has exhausted his remedies and has no other adequate

remedy of law.

1.03 Relator has filed a motion for summary judgement on or about

Feb. 2016.

1.04 The act sought to be compelled is material, not discretionary

in nature.

                                   6.
T.C.C.P Art. 11.07

 Section 3 (c) required the clerk to immediately transmit

 to the Court of Criminal Appeals a copy of the application

 for writ of Habeas Corpus, any answers filed, and a certificate

 reciting the date upon which that finding was made,       if the

 convicting court decides that there are no issues to be

 resolved no copy of the application for writ of Habeas Corpus

and answers, filed and certificate reciting the date upon

 which that finding was made have been transmitted to the '

 Court of Criminal Appea]_s ...


 1.05 T.R.A.P. Rule 73(5)

     For the trial courts, the rule changes impose a time limit

     for resolving a 10.07 claim. Art. 11.07 does not place a

     time limit on the court before these changes, once the

     trial court signed an order designating issues (ODI) when

     20 days of States deadline, there were no further deadlines.

     The lack of firm deadlines has created concerns that some

     trial courts were taking too long to resolve 11.07 claims.

     The trial court had 180 days from the time the state recieved

     the application to resolve the issues of the 11.07 writ

     claims.


Put simply:    • The State still has 15 days to respond.

               • The trial court still has 20 days from the

               States deadline to designate the issues.

               • The trial court has 145 days   (less than 5 months)

               to order affidavits and/or hold a hearing, order
                                       7.
               proposed findings of fact/conclusion of law and
               resolve issues. Because this is hard and fast

               "lose jurisdiction, " kind of deadline. The State

               should also have calendered the 180 days     r~   make

               sure there were no missed opportunities.


Under the new rule changes,   the district clerk must send all

ODI'S to the Court of Criminal Appeals once signed by the trial

court.

                        STATEMENT QB CASE


The original Mandamus proceeding stems from a conviction for the

offense of aggravated sexual assault with a child and a sentence

of 35 years was imposed to the Texas Department of Criminal Justice

Institution on October 1,2010.

    An application for writ of Habeas corpus was mailed on January

17,2014 to the 36lst Judicial District Court. To this date
                                                    .
relator has not recieved any notification that the court has
                                                                 .
issued its finding of facts and conclusion of law after designating

that the ineffective assistance of counsel/conflict of interest

needed to be resolved. Sain order was made on Feb. 20, 2014, see

Exibit (D).


                     ISSUES TO BE PRESENTED

1) NegL~gence, in the perform~nce of the duties of his/her

office.

2) Failure of the presiding Judge      (Langley) in the habeas proceeding

to make finding of facts and conclusion of law after timely

                                  8.
designating said issues, pursuant to Texas Rules of appellant

procedure,   Rule 73. (5).

3) Failure to transmitt documents to the Court of triminal

Appeals as required by statute.


                       STATEMENT OF JURISDICTION


This court has jurisdiction over this mandamus proceeding under

Texas Government Code Section 22.221 and Texas Rule of Appellate

Procedure rule 52.


                             STATEMENT OF FACTS


On January 22,2014, relator filed his application for writ of
                                    I r   .J

habeas corpus,    pursuant to V.A.C.C.P. Art.11.07, with the 361st

judicial district court of Brazos county, Texas under cause no.

09-04380-CRF-361-A.

Relator raised three(3) grounds of error (1) Conflict of Interest.

(2)   Ineffective Assistance of Counsel,       ~3) Actual innocence.

On January 22,    2014 the district clerk of Brazos County, Texas

notified relator by letter that she had recieved and filed

relators application for writ of habeas corpus on that day,see

exibit (E-D).

On September 8,2014 after making several requests for a status

report regarding the progress of relators filed application,           relator

again, provided another letter to the district emerk of Brazos

County Texas,    informing her that he has not recieved any notice

wHether the court had issued an order to designate the ineffective

assistance of counsel issue, pursuant to Art.11.07§3(d),         nor

had relator recieved any notice whether the court had issued or


                                     9.
recieved any affidavit(s)    res.fx:m::3ingl to relator's allegations,

if such was designated, and or relator had not recieved any

notice/ruling from the Court of Oriminal Appeals        re~arding   his

filed application. As each time prior to said letter, the

district court failed to respond to relator's concerns for

his filed application.,see Exibit (B;E,A). Furthermore,         relator

also filed a motion application for summary judgement in the

Court of Criminal Appeals Austin, Texas, on the first day of

March 2016, that also exceeded the 180th and 1 day allotted

see T.R.A.P. Rule 73 (5)see also exibit E with no response.


As mentioned, relator filed his application for writ of habeas

corpus (11.07) on Jan.22,2014 thus said      wc~t:has   been pending

in the 361st Judicial District Court for over twenty seven (27)

months with no proceeding as to finding of facts and conclusion

of law being performed by the honorable Judge Langley as

mandated by law. Furthermore, the time limitation of T.R.A.P.

Rule 73(5) to resolve said issues has expired.


                      ARGUMENT AND AUTHORITIE-S

Once an application for writ of habeas corpus challenging a final

conviction is recieved and filed by the district court the

attorney representing the State is allowed (15) days in which

to respond,   if he chooses to do so.,see V.A.d.c.P Art.11.07§3(d).

After the expiration of time for the State to answer,         the trial

court is allowed(20) days in whd:ch to determine ~hetf-let="'-Uie'

application contains allegations of controverted, previously

unresolved issues material ·facts to the legality of the applicants
                                  10.
confinement, see V.A.C.C. Art. 11.07§3(c).


    If the trial court determines the application does       present

such issues (as required for relator's ineffective assistance

of counsel claim), it is the duty of the trial court to enter

an order within (20) day period, designating the issu~s of facts

to be resolved. After such issue's have been resolved pursuant

to V.A.C.C.P. Art.11.07§3(d), the clerk of the court must

~mmediately transfer the court      findings etc., to the Texas Court

of Criminal Appeals    fo~   final review and determination of the

designated~   issue(s) material to the legality of applicant's

confinement, see V.A.C.C.P. Art.ll.07§3{d); McCree v.Hamton,

824 S.W. 2d 578 (Tex.Crim, App.1992).

    Although Art.11.07§3(d) does not specify a certain time period

in which a trial court must conduct the evidentiary proceedings

of Art 11.07§3{d), after the issue(s) were. designated, but Texas

rules of appellate procedure does require the trial Judge to

conduct these proceeding within 180 days from the date of

rec~ipt    of the application, said rule state in part:


   TIME FRAME FOR RESOLUTION OF CLAIMS RAISED IN APPLICATION

      • Within 180 days from the date of receipt of the application

      by the state. The convicting court shall resolve any issues

      that the court has timely designated for resolution. Any

      motion for extension of time must be filed in the Court of

      Criminal Appeals before the expiration of the 180 day

      period.,T.R.A.P. Rule 73(5).



                                     11.
         • To obtain mandamus relief in a criminal matter, a
                         ''
         relator must mket      a two part test. First, relator must

         show he has no other adequate rernMdy to seek redress for

         the alleged error by the trial judge and second,            the act

         relator seeks to compel the trial Jud§e;.:· and second,         the

         act relator seeks to compel the trial judge to perform

         must be ministerial in nature.

         Failure to do either of these required showings will result

         in denial of relief, see Board of Pardon and Parole vs.

         Court of Criminal Appeals,       910   s.w.   2d 481,483 (Tex.Crim.

         App. 1995).

         • Texas law is well settled that mandamus will issue when

         a trial judg~ fails to perform duties pursuant to V.A.C.C.P.

         Art. 11.07§3{c)      (d) and T.R.A.P. 73 (5) .Rule       and upon

         information and belief Jud§e Langley, has failed to perform

         these duties. Relator has no adequate remedy to seek

         redress for this error other than requesting this honorable

         court to grant relief pursuant to his "writ of mandamus.~::



Relator has gone well beyond any requirement or obli§ation imposed

upon him by the Texas Code of .Criminal Procedure in contrast to

relator's efforts. Respondent has wholly failed to comply with

the Texas Code of Criminal Procedure, Art.11.07 Section 3 (c)            (d)

and T.R.A.P. Rule 73 § (5). The trial court had 145 days (less

than five months)   to order affidavits and/or hold a hearing,

order proposed findings of facts/ conclusions of law, and

resolve the issues. This is a hard and fast            H"lose jurisdiction"

                                    12.
kind of deadline,   the state is acting in bad faith,      and has

violated relator's constitutional right to due process.


                        PR~Y,Ei{    FOR RELIEF

WHERE~~RE,   premises considered:

    Relator,   Richard Lopez,      Pro-se respectfully requests a

finding that the Honorable Judge Langly of the 36lst District

Court failed to resolve the issues that the court timely

desinated for resolution as required by T.R.A.P. Rule 73           (5)

and that relator is unaware that said Judge requested an extension

of time from this Honorable Court. Relator brought this

litigation in good faith and Has substantially prevail, relator

prays for order directing respondent to transmit copy of the

application for writ of habeas corpus, any answers filed,           and

a certificate reciting the date upon which that finding was

made to section 3 (c)   (d) of the Code of Criminal      Appea~s

as directed procedure and pursuant to T.R.A,P, Rule 73 § (5).




                                    13.
                                     DECLARATION

           I, Richard Lopez, do declare under the penalty of perjury
        pursuant to Texas Cival Practice Remedies Code §132.001-§132.003,
        that the facts stated herein my writ of mandamus it true and
        correct.

                                 of_~~--__ ,2016,




                             CE~TIFICATE OF SERVICE

        I, Richard Lopez, do certify that a true and correct copy of this
        writ was served on respondent by U.S. Mai lxpR]~            /address to:
        The Honorable Judge Langley
        361st Judicial District Court              Richard L pez,
        Brazos County, Texas                       Mark w. StLles
                                                   3060_FM 3514
                                                   Beaumont, Texas 77705




                                        14.


=--==~-~-~,===                                          ===   ·-----------------~-~---=--=------=------~-----...::...-=-:----   ··-----
                                                                      St., Suite 1200
                                                           300 'E. 26'/i
'Brazos County                                                  'Bryan 'IX 77803
                                                              (9~-361-4230-4240



                                  :Marc Jfamfin
                                   'District C{erfi
                                                             ~-{A CA_)

                                                             .1~(5"


May 30,2014

Richard Lopez #0673749
Stiles Unit
3060 FM3514
Beaumont, TX 77705

Mr. Lopez,

Please find enclosed a copy of the Order dated 02/20114 from Judge Langley
referncing the factual issues material to the legality of Applicant's
Confinement.

I have also enclosed a file stamp copy of the letter dated April 29, 2014 that
you filed at the District Clerk's office.


Thank You,


dt~JMoi
Tracy Knighton
Deputy Clerk
District Clerk !"v1arc Hamlin
979-361-4233

Ref: Certified Receipt# 70133020000170070047
                                                                                                 f: '){h. [SJ


                l)ISTRICT CLERK·-·                                                                          DA'zy:: 08.08. 2014
                BRAZOS COUNTY
                300 E. 26TH STREET, SUITE 1200
                BRYAN, TEXAS 77083

                    RE: EX PARTE RICHARD C. LOPEZ
                        CAUSE NO. 09-04380-CRF-361-A



                Dear Sir/Madam:

                  Applicant in the above named and numbered Cause respectfully requests a Status
                Report of his said Writ of Habeas Corpus Art. 11.07 in that:
                1) Applicant's first request has not been forwarded with response fcorrt the District
                   Court Clerk to the Status of his State postconviction application pursuant to
                   Art, 11.07 of the Texas Code of Criminal Procedure, and

                2) Whether a copy of Counsel Bruno Shimek's (Atty of Record) Affidavit, resp~nse
                   to the allegations of Ineffective Assistance of Counsel/Conflict of Interest
                   issues to the Defendant for purposes of protecting his right to Due Pro~ess
                   and Rebuttal in a timely manner.

                  Please, Applicant respectfully requests that he be given Notice of the above
                and aforementioned so that a Writ of Mandamus does not issue.
                  Your assistance in this matter is greatly appreciated.

                cc:Applicant's File
                   2nd Request
                                                                                    Sincerely,


                                                            62
                                                                  ~f~~e      Richard C. Lope'z
                                                                             TDCJ-CID #1673749
                                                                             MARK STILES UNIT
                                                                             3060 FM 3514
                                                                             BEAUMONT, TEXAS 77705


-·              ----------------- -- ----------------------------- ---- --
     ··------~---------------------------------·-·------------------
            -                                                                --   ----   -
                                                        Exh. (C)




~~;-~~­
o,£/1~.~~
3Po 67--:    ~/# ~   S $ . /~O
6~/l-/l/> TP.   77 &tJe .

/(c,·· ore/~~ ~~zfo~
t!A+LJ'& /£!,.· c; 9 -_t7 crs&o - c,.er- ~St71--#
 .   .   -

j)~ S~/2?~~-·

    ~/?~~r-.a/~~t#7 ~~c4!/ /U/~d~ ~~~
 ~~~~#-57?~~~~~.5~~
#F/~~~6~.-·//.. e!?/ 7//~~· _      _
!).. ~~~~~/~~'/9--~/fY . OF~~~                                     ('


(l~t7R/O./ss~~~~~~cf'~/~~ .27{.(_-
~~-~S~7?47V~/~#~&;e:-~~
2_)....7#cT ttJ£!,p'~ $.~~/~~ ~~ CR.u/.e s~
-;2/ ~/if~~~~c:244?~e!'f 72!P~~ff~~~
 :p.     ~~/~~~&C/s-~~~/&o .
/)~ &~sz-a.///~ t!J~&l~ ~~~~
6iff~t~r~Z615 ~~/r~/ ~C4t?'cf7?? zr:::zc:"APc£
 &£/!~--,~~ ~ //. c7 3 :sfj)_                       _    _              .
      ?~~va e~~5Gi:?d-·~~~~~s~,A
     ~~/t7 76? ~r-~-C"~?0A?~~r;
 %ue- ~~Pt/~.~.75'~~-.
~-·




                                            ··-



                 ~~~-~kZ- .
                 :mt!;T-7ZJ;;r/~ ?37?t'f ·-
                 . #f~L- til ~ ~
                 &@t:> .~ &-/;/ -
                 p~t!#JTP 777oT


t!c~- ~/~
  . . /~~/t7JT




                            ·- ..   (   .
.   .   .
                                                                  Exh. (D)




                                           Cause No. 09-04380-CRF-361-A

            EX PARTE

                                                         §              BRAZOS COUNTY) TEXAS

            RICHARD LOPEZ                                §              361 st JUDICIAL DISTRICT

                                                        ORDER

                   Pursuant to Tex. Code Crim. Proc. art. 11.07, §3(d), the Court is orthc opinion that
            controverted, previously unresolved factual issues materia] to the legality of Applicant's
            confinement exist. Therefore, the Court designates the following issues of fact to be
            resolved:

                   1. Ineffective assistance.

                   To assist the Court in resolving these factual issues, Bruno Shimek is ORDERED to
            fl.le an affidavit responding to the allegations contained in the application; said ani davit must
            be filed \vith the District Clerk ofBrazos County, Texas within 60 days of the signing ofthis
            Order.

                   The District Clerk is also ORDERED to send a copy of this Order to the following:

               1. Bruno Shimek, 218 North Main, Bryan, TX 77803.
             ~ 2. Richard Lopez, TDCJ# 0673749,' Stiles Unit, 3060 FM 3514, Beaumont, TX 77705.
               3. Brazos County District Attorney's Office.

                   The Court hereby ORDERS the District Clerk ofBrazos County to withhold preparing
            and transmitting the Record to the Court of Criminal Appeals until further Order of this
            rmurt
            ~- -·                    .f{.
                   SIGNED the     J::;> ..-day of _ __.:_Fa
                                                      _ __,_._____, 2014.

                                  M
                                                                 Presiding J udgc




                                                             3
f.i 7A1--L~,
ffi:c_~             Lo?a
wt ~ -xn.tt ~·1J'1f/~
fVl M.L W.. STILES lJAf IT
:boLD Pm !1511                      u-??~~fiT~"J ti!ttJT!JJA! fvL ~s LurM1lJ\ ~
                                                 r(                                               il

YJE'A LJM Q)IJT J\tYtb l77!L6~ 7~:n                j U~6 rlt1t:\{T


 ~lt:dLL. I
                   ~r
~rL-r         oC   122suv!;AI aL AR7£PL~
?owkJ j_·L'!:Jv ~
~Pn;L S'i.
A u~l7 AI ~:X_ -:t1 5             ::n I

~~        Uflt{LT?;          ~~~ LPa_
          ~usc Al~. z:/J~'f:Jf3[yi!J..f-£,i~f1
       __:c-u 77ff bLS TiP_u CcurU D i:; 2fLA2~~          l.L:t.Jr.ir( IEi~JS
         L l ~T iuJ)JLIAL £~                                                 L     1~ 11·h                            £'/It L6 )
                                        ~            br t~~L ~Pftil~                                   idfq
                                                 A: ll'ill;J ·-rr Xft s
                                                          I



                                                              ~
                                                           8
                                                          .:5
n?~'Ltr
~ MLD            Ltr? ~'t
'-1-D6~.:r::J:~~ _l_\.of:\:2=> 1-49

                                      ''G)JL~urs I'Y16lltJ"f~{L~uMMLi ~u~~~~~

/h    TJh:; J-hJJJ!LIJ~           jDD6£    u~ 5A:r-D f2.::JufLI:·

                !Jbw ilD,21D R£J1tl.o Lnra~ u~P-PLu~Nr :r:f-1 -n-k Pr~~xllZ uu~L~mBJ
flillJ'::.£   ~rn111h~ '/Jil;:tr715'1\     hL   ~u1Ylh1 pJ},_y ~un6EJ¥1~    uHJ.f)       W1ll 5~·-



                                        ~u~SE-L~      "'Dc:_tAvl-r otJ Ccuu          D   (L('J.EIL


            APPLD.LJ\~ tt.!:.~CDLT~ ~1 !1/c, iLELdL/) L.-tJtJIAli, T'h llfz ~LLz_c;, ffrTtJ 1 ~~
  CoriTPritJEJj_Il.L Ilk 14fPI oc (\-n~~ :S~1tJ /Jff;dAvzJ J1iulT 3-c TIL~::.1'J LviTJ/11-It
  i:J!.£1\UL( cJQlJL D~ 1~io~ Lout(.T'i /TlAi Lurrli.rAf /~r))j A~uCl6 a11 e:~1 hiL A?PL.u_~~xr
                                                                    r                        {




                                                                            ----------·-----
                                                                                              :ILL                                    01/.~)
                                                                 ~b tJ.£0U0L b.E- -pQuL[ ~ul:lbEPiicNI                                   3oFf

             ~~ut)bQ\'\~t kiL nk ·uR#I r~ ~~T CL\lm\..~ !Dl\l ti:::\S_ Lt,-c-L\'\
     n- f iYIL '--11~ .LLc-1\\.utLQnlt CwLr DILD~ ~\{ui~D Sftr;vtc: IL ,_ A-1\b\u.\c\ r::;q.1Lc-----n
  '---rb '-t-7 m~:_li A:~~t:L ,o(L b/Th__--L LD_I ~ l~ M [+ Lt:. S,!+ {i::) ~~~--~- Gm~\J 1\ w mt:t: \-l
   ClDb\ "'"~ \., ~h Lc u !11-\ "+fk btm_u_-r d lo)U(__ b~ ~b, '>, b~.t~:"' ~', ,
          Sn Q~~-r}~ };L~ JIV b . 14- -~ u rY1 ffiACL ~ -~t_)[k;£M L--->JT w (r1f 111-t: Llcalr
     of L1uA I 1\J j/1 L wb'f+L~ r 4~ tLkiA --r7f-ewl 7JJ TJ+L~ ~ uf)1aJ1 L 4c!7M k!L J!k:
    iLuL ~ull1~ LQLL b f' cluD£rlluf( ~- Su1Mifj (tLEIIiLlS IJ?671tY!J HJ
     U !11 b 11s, ., ----rb \0 LL be_if£' ---rt1r tJ J4TZJ lLE tJ '-n71_j ' IliaTltY! r-:dz_ s LJ/JJ fr/,4-rzJlJ~~n1ed


                           MPLa..JuJ1~ :Ls. fJCL£JrA!n/lJti Y-flz-.J                                IYJ[jjJM         ~ 6£Dfl ;;;J!/J       A ILU.:J
            .::::r:-J\l '-rtf£   _l i£-rLEJ     T LJI' =-L:.Ji 77L'u-.




                        ~p{Jl_u__?rJT) ?CLALJs.. ---r-I-1-d J.llJLl!UltL~ Loun:r -r,uo A-P7~ur~
               ~ tut.~ \ ~ ~u; h!l_fY' \~.D mLI ~hl..D CCLA~ A-qqLLL_~ 1'\~ N\bllGT\ ~(L
              c~wfl". ff\{\(Llf ~U-~bff\DJ\ .::!::-~ ~ 1 \!1\f\0-rtC{\_ ·


                                   '1                                                                                    n        .       r)_ ·
                        _:[_, ~ia_l\AJtO La9a \ J.~ lh.-rJoY dscJ~lc: uiJOaL (E?J~LTi [J t- l~LJ(Ll{
                ~u\Lju/+ill h, ~.. uJ, {,f}J)L, b.LJ)Jl;_~ J..;)2...tJbi-~L~1..ht6> TtJ-v+'-t H-LL
                L.ortli!4uJ~::,n lta. f:cl·{ D ~t:: A--~ GO Or---t-r ID!1k 6~-r D f:: rn y UtJ~51L~mJ\I~~_\/:D

                    01ULm::u            'DM.   '11Jr~.jc)~~ wf             rJ    ~6d;1-/{'( l6l Lc.
                                                                             {2__,dtnrt L f\.T£            t:J ~ ~ tl.VJLS
                           :I.,~ L~GIJ JD \hLt:lY                                              (I   y-,fL'r....Dr..i -n-h4-1 A-tLIJt.. ~ND ~6
                 Q..dy 'Df--nf-r A-~D~b ~UD ~l.LGanl& A-PP~~t\ Mill~ h:fL ~...ltY\(Y\.IkL £'( J.\J\\b(
                 fvtc:hl\ 1-N\~( 6~ )Fi_LfED . b ~ Ap="·~~~·
                                                        Tt, \{-, l'-r-..\.\ ~~ r ~~?\ L./l )\ --J-.1
                                                                    ~·~~                      c....l-N w
                                                                                                         ~L-   ............~"" ,. . ,___.. . . .____ r
                                                                                                                        '--n,
                                                                                                          J nc UlJrlt.O ~1!+/t;_j

-;c _____   -==c.·-,,J/'u!\.:iL __.{j__JLJ.~~-S.SJ;-=i)=~-:_--=--=- .   ---=,.,==c==c==--=o            -         -              --· ..
~MD ~Pct
~~-~ ~b i_b.1J9-J-}1
 h1 AILlC_ W.. ~h) ES U'Jl> r
 ~D~O tfh j51_J-j
   bL ltU 11'1:b~r~ ft.'QK i-+1-lYS-1fc)s